Case: 20-30381     Document: 00516143396         Page: 1     Date Filed: 12/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              December 23, 2021
                                  No. 20-30381                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Shedrick J. Brumfield,

                                                             Plaintiff—Appellee,

                                       versus

   Jerry Goodwin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:16-CV-1197


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          A jury found that Jerry Goodwin, warden of the David Wade
   Correctional Center, violated Shedrick J. Brumfield’s constitutional rights
   and awarded Brumfield $500 in punitive damages on his Eighth Amendment
   claim brought under 42 U.S.C. § 1983.        The district court found that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30381       Document: 00516143396          Page: 2     Date Filed: 12/23/2021




                                     No. 20-30381


   Goodwin was liable for $750 in attorney’s fees based on the amount of
   punitive damages awarded to Brumfield, deducted $125 from the punitive
   damages award, and entered judgment accordingly. Goodwin appeals. He
   argues that the jury could not award punitive damages because it did not find
   that Brumfield suffered an injury and failed to award compensatory or
   nominal damages. He challenges the award of attorney’s fees only insofar as
   it was based on the jury’s finding that he was liable for punitive damages.
          Goodwin fails to cite to any action that he took to preserve his right to
   challenge the punitive damages award on appeal, such as including it in his
   motions for judgment as a matter of law under Federal Rule of Civil
   Procedure 50(a) and (b) or in a motion for a new trial under Federal Rule of
   Civil Procedure 59(a). See Acadian Diagnostic Labs., L.L.C. v. Quality
   Toxicology, L.L.C., 965 F.3d 404, 412 (5th Cir. 2020). Accordingly, this court
   may not direct the district court to enter a judgment that is inconsistent with
   the jury’s verdict. See id.
          Goodwin’s brief could be construed as asserting that the jury rendered
   an inconsistent verdict, but it does not set forth and apply the correct law.
   See Team Contractors, L.L.C. v. Waypoint Nola, L.L.C., 976 F.3d 509, 513-22
   (5th Cir. 2020); Moss v. Princip, 913 F.3d 508, 521-22 (5th Cir. 2019).
   Further, the verdict was consistent with the district court’s instruction that
   the jury “[could] still award [Brumfield] nominal and/or punitive damages,”
   even if it did not award him compensatory damages. However, Goodwin did
   not object to the instruction in the district court and makes no attempt to
   demonstrate that he is entitled to relief on plain error review. In any event,
   his counseled brief is not entitled to liberal construction, and this court does
   not search the record or craft issues for the parties. See United States v. Brace,
   145 F.3d 247, 255 (5th Cir. 1998) (en banc); Beasley v. McCotter, 798 F.2d 116,
   118 (5th Cir. 1986); see also United States v. Sineneng-Smith, 140 S. Ct. 1575,
   1579-82 (2020).



                                           2
Case: 20-30381     Document: 00516143396         Page: 3   Date Filed: 12/23/2021




                                  No. 20-30381


         Because Goodwin fails to inform this court of how and to what to
   extent that he preserved his challenge to the punitive damages award and
   offer any discernible argument that would establish his entitlement to the
   relief he seeks--reversal and remand with instructions to enter judgment in
   his favor--under the proper standard of review, he has waived this court’s
   review of the jury’s award of punitive damages and the attorney’s fees that
   the district court awarded based on the jury’s verdict. See Rollins v. Home
   Depot USA, 8 F.4th 393, 397-98 & n.1 (5th Cir. 2021); United States v.
   Scroggins, 599 F.3d 433, 446-47 (5th Cir. 2010). Accordingly, the judgment
   of the district court is AFFIRMED.




                                        3